Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to communication filed on October 20, 2021.
3.	Claims 1-20 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/20/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-32 of U.S. Patent No. 11,163,737 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application (17/451,579) and the patent 11,163,737 both directed to ingesting event data over a network from disparate computing resources. The current application just omitted some limitations from the patented claims. Such omitting does not change the scope the invention and can perform same functionality. Therefore, the current application is not patentable over the patent 11,163,737.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Altaf et al (US 2018/0246926 A1), in view of Dave et al (US 2015/0154249 A1).
	As per claim 1, Altaf discloses:
	- a computer-implemented method when executed on data processing hardware causes the data processing hardware to perform operations comprising (a method and computer product for processing IoT data, Para [0020], [0021]), 
	- receiving an event over a network obtained by a plurality of disparate computing resources in communication with the data processing hardware, the event comprising an ingestion-attribute associated with the event (receiving IoT data features (i.e. event) from plurality of sources (i.e. disparate resources), Para [0055], [0081], ingestion-attribute associated with the data features (i.e. event), Para [0063]), 
- determining whether the event has been stored in the data store for a period of time that satisfies an eviction time period threshold (deleting (i.e. evicting) data after expired in a threshold amount of time, Para [0064]),
 - and when the event has been stored in the data store for the period of time that satisfies the eviction time period threshold, evicting the event from the data store (disregarding expired data (i.e. evicting from storing), Para [0075]),
	Altaf does not explicitly disclose determining whether the ingestion-attribute associated with the event satisfies ingestion criteria. However, in the same field of endeavor Dave in an analogous art disclose determining whether the ingestion-attribute associated with the event satisfies ingestion criteria (determining ingestion criterion satisfied or not, Para [0052], Fig. 4, item 412), 
	Altaf does not explicitly disclose when the ingestion-attribute associated with the event fails to satisfy the ingestion criteria, discarding the event obtained by the one of the plurality of disparate computing resources. However, in the same field of endeavor Dave in an analogous art disclose when the ingestion-attribute associated with the event fails to satisfy the ingestion criteria, discarding the event obtained by the one of the plurality of disparate computing resources (discarding (i.e. do not send the event data for storage) if fails to satisfy the criterion, Para [0050]-[0052], Fig. 4, item 414, 410), 
Altaf does not explicitly disclose when the ingestion-attribute associated with the event satisfies the ingestion criteria, ingesting the event obtained by the one of the plurality of disparate computing resources for persistent storage in a data store. However, in the same field of endeavor Dave in an analogous art disclose when the ingestion-attribute associated with the event satisfies the ingestion criteria, ingesting the event obtained by the one of the plurality of disparate computing resources for persistent storage in a data store (send to the storage (i.e. ingesting in persistent storage) if satisfy the criterion, Para [0050] - [0052], Fig. 4, item 414, 410).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Altaf with the teaching of Dave to managing and ingesting only valid and mature data. Person of the ordinary skill in the art would have make that modification because utilization of valid and mature data facilitates data accuracy, integrity and effectiveness (Altaf, Para [0019], line 15-18).
As per claim 2, rejection of claim 1 is incorporated, and further Altaf discloses:
- wherein ingesting the event is in response to at least one of: receiving an ingestion request; an indication from a time schedule; or an indication from an event (ingesting event in response to receiving a request, Para [0055], 46-49).
As per claim 3, rejection of claim 1 is incorporated, and further Altaf discloses:
- identifying whether the event is associated with any custom indexing-attributes defined by a user for indexing events (indexing for a specific defined event, Para [0076], [0079], [0082]).
As per claim 4, rejection of claim 1 is incorporated, and further Altaf discloses:
- applying a set of validity rules to the event (applying a set of maturity criteria (i.e. validity rule), Para [0056]),
- determining whether the event is valid based on the set of validity rules (determining data is mature (i.e. valid or invalid), Para [0052]),
- when the event is valid, indexing the event into the data store as structured data (mature data (i.e. valid data) carried out to a persistent device, Para [0054]).
As per claim 5. Rejection of claim 4 is incorporated, and further Altaf discloses:
- wherein the set of validity rules comprises a set of priority rules to determine a priority of the event (determining priority level or importance, Para [0083]).  
As per claim 6, rejection of claim 4 is incorporated, and further Altaf discloses:
- wherein the operations further comprise, when the event is invalid, rejecting the event for indexing into the data store (discarding immature data (i.e. invalid data), Para [0057], [0064]).
	As per claim 8, rejection of claim 1 is incorporated, and further Altaf discloses:
	- wherein the data store comprises a distributed storage system (cloud storage system (i.e. distributed storage system), Para [0035]).
	As per claim 9, rejection of claim 1 is incorporated, and further Altaf discloses:
	- wherein ingesting the event comprises obtaining the event by the one of the plurality of disparate computing resources via an application programming interface (collecting IoT data with event from different sources using inter-networking devices with interfaces to target application or module, Para [0019], Para [0073]).
	As per claim 10, rejection of claim 1 is incorporated, and Altaf discloses:
	- wherein the event is indicative of a measured characteristic of a corresponding one of the plurality of disparate computing resources (determining relative degree of importance of IoT data (i.e. measuring characteristic of an event), Para [0083]). 
As per claim 11-16 and 18-20,
Claims 11-16 and 18-20 are system claims corresponding to method claims 1-6 and 8-10 respectively and ejected under the same reason set forth to the rejection of claims 1-6 and 8-10 above.
8.	Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Altaf et al (US 2018/0246926 A1), in view of Dave et al (US 2015/0154249 A1), as applied to claim 1 and 11 above and further in view of Dias et al (US 10,409,817 B1).
	As per claim 7, rejection of claim 1 is incorporated, 
Combined method of Altaf and Dave does not explicitly disclose receiving a retrieval request for data stored in the data store, wherein receiving the retrieval request comprises receiving a data retrieval offset, the data retrieval offset indicating a position in a list of data to be retrieved, and wherein only data after the position in the list of data is retrieved. However, in the same field of endeavor Dias in an analogous art disclose receiving a retrieval request for data stored in the data store, wherein receiving the retrieval request comprises receiving a data retrieval offset, the data retrieval offset indicating a position in a list of data to be retrieved, and wherein only data after the position in the list of data is retrieved (querying the ingested stored data, Fig. 2, item 290, Fig. 3, item 360, 350), retrieval request with timestamp and a specific sampling selection criterion (i.e. retrieval offset), Para [0034], Fig. 4, item 450).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Altaf as previously modified with Dave, with the teaching of Dias by modifying Altaf such that ingested event are queried with a specific criterion. The motivation for doing so would answer a complex analytical query from a stream of event data stored in a to increase the efficiency of analysis process, (Dias, column 9, line 60-63).
 As per claim 17, 
Claim 17 is a system claim corresponding to method claim 7 respectively and ejected under the same reason set forth to the rejection of claim 7 above.
				Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167